Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

| EDWARD THOMAS KENNEDY,

Plaintiff,
V. Case No.
JURY TRIAL DEMANDED
VERIFIED
THE UNITED STATES, UNITED STATES
DEPARTMENT OF STATE, PENNSYLVANIA
STATE POLICE, COUNTY OF LEHIGH PENNSYLVANIA,
UPPER MACUNGIE TOWNSHIP, THE MACMAIN REC FIVED
LAW GROUP LLC, DAVID J. MACMAIN, MATTHEW
J. CONNELL, BRIAN H. LEINHAUSER, DAVID M. FER 11 7G
BACKENSTOE, and JOSEPH N. HANNA,
COMPLAINT CLERK, U.S. STRICT COURT

WEST. DIST. OF PENNSYLVANIA
TAKE JUDICIAL COGNIZANCE

A. Executive Order 13825 concerning 2018 Amendments to the Manual for
Courts-Martial, United States (March 1, 2018) effective January 1, 2019,.!

B. Executive Order 13818—Blocking the Property of Persons Involved in Serious
Human Rights Abuse or Corruption (December 20, 2017).

FIRST CAUSE OF ACTION — TRESPASS ON THE CASE -

1. Edward Thomas Kennedy, (hereinafter "Kennedy" or "Plaintiff") is one of
the people of Pennsylvania, in this court of record, states he is a Papal Knight since 2008
with self-authenticating evidence link here at http://smoch.org/nepal.php under FRE Rule

902? and he is an ordained Roman Catholic missionary priest (Eastern Rite)’ since 2013.

 

‘https://www.federalregister.gov/documents/20 1 8/03/08/20 1 8-04860/20 I 8-amendments-to-the-manual-for-courts-m

artial-united-states
? Rule 902. Evidence That Is Self-Authenticating
3 Apostilled on Nevis, BVI, and a gift from Cardinal Bertone, Vatican Secretary of State Emeritus.

COMPLAINT

 

 
 

Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 2 of 16

2. The fact of the matter is Kennedy took an optional oath to God of poverty, and his
oath worked and he is, therefore "poor."*

3. Kennedy is trained in law by the Vatican and his Sacred Medical Order Knights (a
Hospitaller Order), evidence under FRE Rule 902, digital picture Kathmandu, Nepal, March 19,
2009, link her,’ in this court of record complains of each of the following: The United States,
United States Department of State ("DOS"), Pennsylvania State Police ("PSP"), County of
Lehigh Pennsylvania, Upper Macungie Township Pennsylvania, Joseph N. Hanna, in his personal
and official capacity, The Macmain Law Group LLC, David J. Macmain, Matthew J. Connell,
Brian H. Leinhauser, and David M. Backenstoe, hereinafter "Defendant," and "Defendants;" who
are each summoned to answer and declare under penalty of perjury, in a plea of trespass on the
case, Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968°
claims, trespass on the case - vicarious liability, failure to provide a republican form of

government and privacy violations, intentional infliction of emotional distress, and negligence, to

wit:
STATEMENT OF THE CASE

 

4 Kennedy's oath, however, is ended but he is still poor.

> http://smoch.org/nepal.php

5 18 U.S. Code § 1961 - Elements of Racketeering et seq.

Racketeering encompass a wide range of criminal activities that are directed towards generating a profit.

The actual income-generating activities may constitute a criminal offense. Upper Macungie Township, an organized
criminal enterprise, and a transnational criminal organization, pursued financial fraud evidenced herein from the
official public record, Said activity may also expose County of Lehigh and Upper Macungie Township to prosecution
under the federal mail and wire fraud statutes, and now in this state of emergency, military law. Efforts by defendants
to conceal the criminal nature of these activities

COMPLAINT

 

 
Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 3 of 16

4. Each Defendant exceeded their jurisdiction by either directly, through an
agent, or in concert with another did cause Kennedy to be unlawfully injured against his

will, without jurisdiction or good cause.

JURISDICTION AND VENUE
5. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 and Treaty Law.
6. Jurisdiction is also proper pursuant to the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968.’
7. The venue is proper in this district pursuant to 28 U.S.C. § 1391(d) and 28 USS.
Code § 1391 (e).
FACTS AND PARTIES
8. Defendant Joseph N. Hanna ("Hanna", without good cause, carried Kennedy
away without permission, to Defendant County of Lehigh prison.’ Defendant DOS failed to

protect Kennedy in violation of Treaty law.

 

7 I8 US. Code § 1961 - Elements of Racketeering et seq.

Racketeering encompass a wide range of criminal activities that are directed towards generating a profit.

The actual income-generating activities may constitute a criminal offense. Upper Macungie Township, an organized
criminal enterprise, and a transnational criminal organization, pursued financial fraud evidenced herein from the
official public record, Said activity may also expose County of Lehigh and Upper Macungie Township to prosecution
under the federal mail and wire fraud statutes, and now in this state of emergency, military law. Efforts by defendants
to conceal the criminal nature of these activities may also constitute criminal offenses.

® Kennedy believes Hanna enforces Sharia Law and not US law, based on hearsay evidence, and is probably guilty of

treason under military law, now effective in the republic, and fraud for his Bond of Office and Commission, Exhibit
4, attached, deemed to be fake for it violates U.S. law.

COMPLAINT

 

 
Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 4 of 16

9. Pennsylvania State Police ("PSP) is a corporation. Defendant County of
Lehigh is a corporation. Defendant Upper Macungie Township Pennsylvania is a political
subdivision of County of Lehigh and a corporation.

10. Defendant County of Lehigh and its subdivision Upper Macungie
Township are a criminal enterprise and said criminal enterprise and its employees,
attorneys, agents, and law firms have a duty not to injure Kennedy in loss of rights.

11. Defendant Joseph N. Hanna is Sheriff, a police officer, and is employed by
the Defendant County of Lehigh.

12. Defendant The MacMain Law Group LLC, is a corporation.

13. Defendants David J. Macmain, Matthew J. Connell, and Brian H.
Leinhauser are partners at Defendant The MacMain Law Group LLC’ and are employed
by Defendant Upper Macungie Township.

14. David M. Backenstoe is an attorney employed by Defendant County of
Lehigh.

15. The United States is a corporation.

16 United States Department of State is part of the Executive branch of the

federal government.

17. Plaintiff Kennedy files this complaint on his common-law Tort, Treaty law

violations and RICO claims. Judgment, in this case, must be granted upon proper motion,

because the self-authenticating financial evidence establishes elements of plaintiff's claims listed

herein:

 

* https://macmainlaw.com/attorneys/
COMPLAINT

 

 
Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 5 of 16

a. as a matter of law, '°
b. Executive Orders listed hereinabove,
c. the fact that the County of Lehigh and Upper Macungie Township use alternative

metrics to avoid generally accepted accounting principles (GAAP), with intentions to commit
financial fraud, by defendants, for personal economic and private gain, evidenced by their
employees participation in the State of Pennsylvania pension benefits plan,

d. it is a financial fraud crime to lie, misreport or misconstrue information by the
government in published financial reports under RICO law,

e. Human Rights Abuse and Corruption by defendants against Plaintiff Kennedy by
Defendants County of Lehigh, Upper Macungie township, Hanna, Macmain and Backenstoe in
Pennsylvania prisons where Kennedy suffered and witnessed solitary confinement of other
prisoners in violation of U.S. law, U.S. Treaty law and the Universal Declaration of Human
Rights.”!

f. Defendant Macmain dishonored Kennedy's offer to settle letter of November 29,
2018, on December 7, 2018.

g. Defendant Backenstoe dishonored Kennedy's offer to settle letter of November 29,

2018, on December 7, 2018.

 

'© It is well-settled that "the provisions of RICO shall be liberally construed to effectuate its remedial purposes.”
US. v. Eisenberg, 773 F. Supp. 662 (D.N.J. 1991)

“ http://www.un.org/en/universal-declaration-human-rights/
COMPLAINT

 

 
Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 6 of 16

h. Defendants United States and United States Department of State have a duty and
obligation to protect Kennedy under Treaty Law under privileges and immunities of Diplomats
and specifically under the Lateran Treaty.’

18. From the moment he was harmed until the present, Kennedy, under color

of law, was kept in constructive imprisonment by the defendants."*

19. Each defendant today acted in such a way or failed to act in such a way,
that Kennedy is injured and damaged.

20. Each defendant acted to deprive Kennedy of his liberty, and/or each
defendant failed to act to prevent the loss by Kennedy of his liberty. Further, each
defendant is a willing participant in concert with each of the remaining defendants.

21. At all times mentioned in this action each defendant is the agent of the
other, and in doing the acts alleged in this action, each is acting within the course and
scope of the said agency.

22. The following paragraphs describe what the defendants, under color of law,
either acted or failed to act as obligated.

23. Each defendant exceeded his jurisdiction under color of law. Each
defendant acted in concert with the remaining defendants to affect the unlawful loss of
liberty of Kennedy, his good reputation, and his ability to earn a living.

24. Kennedy was damaged and injured by Defendant Backenstoe in loss of privacy

 

12 Evidence: Public Notice published in a Legal Newspaper by Chevalier Reverend Edward Thomas Kennedy Sept
27, Oct 4 and Cot 11, 2017.

'3 In 1913, The United States was conquered by secrecy and stealth by an international criminal enterprise that
includes British Banks and the Federal Reserve System by controlling the nation's banks and money. This violates
US law, Human Rights and the US Constitution at Article I, Section 8.

COMPLAINT

 
Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 7 of 16

rights in Eastern District of Pennsylvania (E.D. Pa.), Case No. 18-cv-977 (CDJ), Kennedy v
Hanna, et al. violated Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49.1'* when Backenstoe failed to
redact Kennedy's date of birth and his d Diplomatic Passport number in ECF document 33, page
36 of 36," Exhibit +herenrattached? G7]. 21 e290)

25. Kennedy was damaged and injured by Defendant Macmain and his law firm in
loss of privacy and rights in the Eastern District of Pennsylvania (E.D. Pa.), Case No. 18-cv-977
(CDJ), Kennedy v Hanna, et al. violated Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49.1'° when
Backenstoe failed to redact Kennedy's date of birth and Diplomatic Passport number in ECF

document 11, filed 03/06/18 page 7 of 7,'"Exbibit3-herenratrachet’ 7] ((. 2: G- 2074

26. Defendants have breached that duty, and their fiduciary duty to one of the
people, Kennedy.

27. The damages for the injury caused by defendants’ actions are $5,000 for
each day of unlawful behaviors for each defendant, or $100,000.00 from each defendant,

whichever 1s greater.

 

'“Source:pacer.gov, quote,

IMPORTANT NOTICE OF REDACTION RESPONSIBILITY: All filers must redact: Social Security or
taxpayer-identification numbers; dates of birth; names of minor children; financial account numbers; and, in criminal
cases, home addresses, in compliance with Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49.1. This requirement applies to
all documents, including attachments. Unquote.

'8 This is Evidence That Is Self-Authenticating under Rule 902. Evidence That Is Self-Authenticating.

A self-authenticating document, under the law of evidence in the United States, is any document that can be
admitted into evidence at a trial without proof being submitted to support the claim that the document is what it
appears to be

'6Source:pacer.gov, quote,

IMPORTANT NOTICE OF REDACTION RESPONSIBILITY: All filers must redact: Social Security or
taxpayer-identification numbers; dates of birth; names of minor children; financial account numbers; and, in criminal
cases, home addresses, in compliance with Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49.1. This requirement applies to
all documents, including attachments. Unquote.

This is Evidence That Is Self-Authenticating under Rule 902. Evidence That Is Self-Authenticating.

COMPLAINT

 

 
 

Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 8 of 16

28. The damages for the injury caused by the defendant's’ absence of required
action is $5,000 for each failure to act or $500,000.00 from each defendant, whichever is
greater.

29. The damages claimed are all a result of the injuries.

SECOND CAUSE OF ACTION - RICO - RACKETEER INFLUENCED AND
CORRUPT ORGANIZATIONS ACT VIOLATIONS

30. Paragraphs | through 29 is included by reference as though fully stated
herein.

31. Kennedy sues Defendants in a multi-count cause of action under common
law Torts and also under The Racketeer Influenced and Corrupt Organizations Act
commonly referred to as RICO Act or simply RICO, a US federal law that provides for
extended criminal penalties and a civil cause of action for injuries for acts performed as
part of an ongoing criminal organization'® including RICO violations that includes the
following:

a. The Defendants have systematically and continuously, over the last ten (10) years
and more, conducted a corrupt enterprise in violation of the Racketeer Influenced and Corrupt
Organization (“RICO”) Act, all of which acts are continuing tn nature.

b. As grounds, therefore beginning in 2008 to the present, Defendants misstated,

misinformed and filed fake financial records on government websites, supported by

 

8 18 U.S. Code § 1961 - Elements of Racketeering et seq.

Racketeering encompass a wide range of criminal activities that are directed towards generating a profit.

The actual income-generating activities may constitute a criminal offense. County of Lehigh., an organized criminal
enterprise, and a transnational criminal organization, pursued financial fraud evidenced herein from the official
public record.

COMPLAINT

 

 
 

Case 2:19-cv-00153-CB Document 1-1 Filed 02/11/19 Page 9 of 16

self-authenticating digital evidence.

Cc. The Elected Official Commission and Bond for Defendant Hanna, Exhibit 4
certified copy herein attached, is self-authenticating under FRE Rule 902 and is a fraud or fake,
for it is in Hanna's nickname and not full legal name as required by US law."°

32. The damages claimed are all a result of the injuries.

THIRD CAUSE OF ACTION — TRESPASS ON THE CASE -VICARIOUS
LIABILITY AND PRIVACY VIOLATIONS
Common Law Tort

33. Paragraphs | through 32 is included by reference as though fully stated
herein.

34. Power is never without responsibility. And when authority derives in part
from Government's thumb on the scales, the exercise of that power by defendant Petrus is
closely akin, in some respects, to its exercise by Government itself.

35. The purpose of imposing vicarious liability is to ensure the costs of injuries
resulting from defective actions are placed on the source of the actions and others who
make the actions possible rather than on injured persons who are powerless to protect
themselves.

36. For a defendant to be vicariously liable it must play an integral and vital

part in the overall production and promotion activity so that the actor is in a position to

 

8 According to 6 CFR 37.3 (Title 6 - Homeland Security; Chapter I - Department Of Homeland Security, Office Of
The Secretary; Part 37 -Real Id Driver's Licenses And Identification Cards; Subpart A — General), Full legal name
means “an individual's first name, middle name(s), and last name or surname, without use of initials or nicknames.”

COMPLAINT

 
Case 2:19-cv-00153-CB Document1-1 Filed 02/11/19 Page 10 of 16

affect others or, at the very least, it must provide a link in the chain of exposing the
ultimate victim to the actor.

37. The vicariously liable defendant must be in the business of controlling,
leasing, bailing or licensing the actors.

38. Each defendant is an agent of the other, and each has his place in the chain

of exposing plaintiff Kennedy to the actors.

39. Each defendant is vicariously lable for each instance of injury to the
plaintiff.
40. The damages claimed are all a result of the injuries.

FOURTH CAUSE OF ACTION —- FAILURE TO PROVIDE A REPUBLICAN
FORM OF GOVERNMENT AND PRIVACY VIOLATIONS

4l. Paragraphs 1 through 40 is included by reference as though fully stated
herein.

42. Kennedy wishes Defendants to not breach their fiduciary duty to Kennedy.
Kennedy wishes Defendants to not breach their oaths of offices.

43. Kennedy wishes Defendants not to lie, mislead, misconstrue, misrepresent
and/or put false information into either this court of record or the official public record.
The Constitution guarantees to every state a Republican form of government (Art. 4, Sec.
4). No state may join the United States unless it is a Republic.

44. Our Republic is one dedicated to "liberty and justice for all." Minority

individual rights are the priority.

COMPLAINT

10

 

 
 

Case 2:19-cv-00153-CB Document1-1 Filed 02/11/19 Page 11 of 16

45. The people have natural rights instead of civil rights. The people are
protected by the Bill of Rights from the majority. One vote in a jury can stop all of the
majority from depriving any one of the people of his rights; this would not be so if the
United States were a democracy.

46. The business model of Defendants United States Department of State,
County of Lehigh, Upper Macungie Township, and its lawyers, Defendants Macmain and
Backenstoe, its law firm, The MacMain Law Group LLC are based on a foundation of
deceptions, lies and fraud.

47. The damages claimed are all a result of the injuries.

FIFTH CAUSE OF ACTION — INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS

48. Paragraphs | through 47 is included by reference as though fully stated
herein.

49. Elements of intentional infliction of emotional distress as a tort is as
follows: (1) the defendant must act intentionally or recklessly; (2) the defendant's conduct
must be extreme and outrageous, and (3) the conduct must be the cause (4) of severe
emotional distress. Kennedy says all four elements are met.

50. | The damages claimed are all a result of the injuries.
SIXTH CAUSE OF ACTION — NEGLIGENCE
SI. Paragraphs | through 50 is included by reference as though fully stated herein.

52. In order for plaintiff Kennedy to prove for negligence, he must prove all of the

COMPLAINT

il

 

 
Case 2:19-cv-00153-CB Documenti1-1 Filed 02/11/19 Page 12 of 16

elements. The evidence herein determines the following elements were satisfied:”°
Duty, Breach of Duty, Cause in Fact, Proximate Cause and Damages.

53 In U.S. Courts, all filers must redact the following: Social Security or
taxpayer-identification numbers; dates of birth; names of minor children; financial account
numbers; and in criminal cases, home addresses in compliance with Fed. R. App. P. 25(a)(5),
Fed. R. Civ. P. 5.2, Fed. R. Crim. P. 49.1, or Fed. R. Bankr. P. 9037. This requirement applies to
all documents, including attachments.

54. Defendants Macmain and Backenstoe agreed to protect Kennedy's private data in
Case No. 18-cv-977 (CDJ), Kennedy v Hanna, et al. but failed to do so, injuring Kennedy in loss
of rights and privacy.”' Defendant PSP failed to protect Kennedy's private data by falsely
reporting data that injured Kennedy in loss of education, education and housing.

55. The damages claimed are all a result of the injuries.
LAW OF THE CASE
56. Exhibit “1” is incorporated by reference as though fully stated herein. The
date of the claim is the date of the hearing. Statutes and codes shall be the rules of
decision as long as they are not in conflict with the common law.”
57. Notice

CONFIRMATIO CARTARUM, (conforming charter)

 

20 See Restatement of the Law, Second, Torts, § 652.

21 Said defendants knowingly violated Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49.1#

>? See the use of dictionaries by the Supreme Court of the United States, by Kevin Werbach, titled Looking It Up: The Supreme
Court's Use of Dictionaries in Statutory and Constitutional Interpretation (1994).

COMPLAINT

12

 

 
Case 2:19-cv-00153-CB Documenti1-1 Filed 02/11/19 Page 13 of 16

October 10, 1297, By Edward, King of England, reaffirms that the Magna Carta may be pleaded
as the Common Law before a court. This links the Magna Carta to the Common Law. The U.S.
Constitution guarantees one's access to the Common Law, i.e. the Magna Carta.”

58. The Constitution of the United States of America: Analysis and Interpretation
(popularly known as the Constitution Annotated) contains legal analysis and interpretation of the
United States Constitution, based primarily on Supreme Court case law.

59. | Modern Attorneys representing Defendants shall present paperwork sworn
or declared under penalty of perjury in this court of record.
REQUEST FOR RELIEF
60. For that cause of actions, therefore, Plaintiff brings his suit.
61. WHEREFORE, Plaintiff prays judgment against Defendants, and each of
them, as follows:

On all causes of action:

62. For general damages in the sum of $5,000 for each day of unlawful behaviors for
each defendant, or $100,000.00 from each defendant, whichever is greater;

63. For damages for the injury caused by the defendant's’ absence of required actions
of $5,000 for each failure to act; or $500,000.00 from each defendant, whichever is greater;

64. That the court Order each defendant to compensate Kennedy $100,000.00 under
First Cause of Action - Trespass on the Case;

65. That the court Order defendant County of Lehigh to compensate Kennedy

$5,000,000 each for Second Cause of Action -RICO;

 

23 See "Sources of Our Liberties" Edited by Richard L. Perry, American Bar Foundation; distributed by Associated
College Presses, 32 Washington Place, New York 3, New York.

COMPLAINT

13

 

 
Case 2:19-cv-00153-CB Documenti1-1 Filed 02/11/19 Page 14 of 16

66. That the court Order each defendant to compensate Kennedy $100,000.00
each for injury and damages under Third Cause of Action — Trespass on the Case -
Vicarious Liability, Privacy Violations Common Law Tort;**

67. That the court Order defendant United States to compensate Kennedy $5,000,000
each for Fourth Cause of Action, failure to provide a republican form of government;

68. That the court Order Defendants County of Lehigh, Macmain law Group
LLC and Blacksestore to compensate Kennedy $100,000.00 each for injury and damages
under Fifth Cause of Action — Intentional infliction of emotional distress;

69. That the court Order all defendants to compensate Kennedy $50,000 each under

Sixth Cause of Action - Negligence;

70. Upon proper motion, Order defendants to compensate Kennedy for triple
damages under RICO;
TI. That the court enter a declaratory judgment that defendants have acted

arbitrarily and capriciously, have abused their discretion and have acted not in accordance
with law, but under color of law;

72. That the court enter a declaratory judgment that defendants have acted
contrary to constitutional right, power or privilege;

73. That the court enter a declaratory judgment that defendants’ actions were in

excess of statutory jurisdiction, authority and short of statutory right,

 

4 Backenstoe may write in simple language, preferably a one or two page release. Parties mutually agree to release
each other for all causes of action, all damages. Everybody releases everybody.

COMPLAINT

14

 

 
Case 2:19-cv-00153-CB Documenti1-1 Filed 02/11/19 Page 15 of 16

74. That the court permanently enjoin defendants from interfering in any way
with Kennedy's lawful rights and provide him with a lawful government;
75. That the court permanently enjoin defendants from interfering in any way

with Kennedy's lawful rights and honor their fiduciary duty to Kennedy;

76. That the court grant such, other and further relief as the court deems proper;
77. For interest as allowed by law;
78. For costs of suit incurred;

79. That the court expunge data and records that injured Kennedy in all
Pennsylvania cases against and return all fines and fess paid by Kennedy;

80. That the court grant his attorneys fees;

81. That the Court block the Property of the defendant County of Lehigh and
its Attorneys who are involved in Serious Human Rights Abuse and Corruption;”

82. That the court Order defendants to stop solitary confinements in its prisons;

83. I, Edward Thomas Kennedy, declare under penalty of perjury that the
foregoing facts are true and correct to the best of my knowledge.
Date: February 6, 2019.

——
ZLT2 Ky Cen

Edward Thomas/Kenn y, Plaintiff
401 Tillage Road

Breinigsville, Pennsylvania
Telephone: 415-275-1244.
Fax: 570-609-1810.
Email: pillar.of.peace.2012 @ gmail.com

 

5 Serious Human Rights Abuses occur daily in County of Lehigh prisons and in prisons in Frackville, PA.
Defendants and others parties such as Attorney David Rice and magistrate Christina Hale have absolutely no
plausible deniability for they witness the harmful effects these prisons have on inmates in their courtrooms.

COMPLAINT

15

 

 
Case 2:19-cv-00153-CB Documenti1-1 Filed 02/11/19 Page 16 of 16

Attached:

Exhibit 1, Law of the Case (15 pages)
Exhibit 2, Certified Commonwealth of Pennsylvania copy of The Elected Official
Commission and Bond for Defendant Hanna.

Notice

Notice of Constitutional to Pennsylvania Attorney General Shapiro forthcoming.

COMPLAINT

16

 

 
